


Exhibit 10.89

 

BORROWER NAME AND ADDRESS

 

LENDER NAME AND ADDRESS

 

LOAN DESCRIPTION

 

 

 

 

 

Tower Tech Systems Inc

 

Investors Community Bank

 

 

 

101 S. l6th St, P O. Box 1957

 

860 N. Rapids Road

 

Number

44938102

mat

Manitowoc, WI 54221-1957

 

P O. Box 700

 

 

 

 

 

Manitowoc, Wl 54221-0700

 

Amount $

5,500,000.00

 

 

 

 

 

 

 

 

 

 

Date

03-21-2008

 

o  Refer to the attached Signature Addendum, Incorporated herein, for additional
Borrowers and their signatures.

 

COMMERCIAL DEBT MODIFICATION AGREEMENT

 

DATE AND PARTIES. The date of this Debt Modification Agreement (Modification) is
03-13-2009

 

DEFINITIONS. As used in this Modification, the terms have the following
meanings.

 

Pronouns. The pronouns “I,” “me,” and “my” refer to each Borrower signing this
Modification, individually and together with their heirs, executors,
administrators, successors, and assigns “You” and “your” refer to the Lender,
with its participants or syndicators, successors and assigns, or any person or
entity that acquires an interest in this Modification or Prior Obligation.

 

Prior Obligation. “Prior Obligation” refers to my previous agreement governing
my promise to pay you money, including any loan agreement, note, or document
that evidences my indebtedness, and any extensions, renewals, modifications, and
substitutions.

 

BACKGROUND. You and I have entered into a Prior Obligation which is evidenced by
Commercial Promissory Note and Commercial Loan Agreement dated 03-21-2008 x  in
the original principal amount of / o  with a maximum possible principal amount
of $ 5,500,000.00. o  payable on demand. / o  payable on demand but if no demand
is made, by the maturity date of                                / x  with a
maturity date of 04-22-2009.

 

As of the date of this Modification. the x  amount remaining due is / o  current
amount outstanding on the Prior Obligation is $ 5,247,000.00 principal
(Principal) plus $ 9,777.50 accrued interest, for a total of $ 5,256,777.50.

 

MODIFICATION. For value received, you and I agree to modify the Prior Obligation
as follows

 

x    INTEREST RATE MODIFICATION.

 

x     INTEREST RATE:

 

The interest rate shall change from a variable rate of prime + 0.00% with a
floor rate of 5.00% to a variable rate of prime +.50% with a floor rate of 6.00
effective 3/13/2009 and shall remain in effect until maturity.

 

Maximum Interest Amount. Any amount assessed or collected as interest will be
limited to the maximum lawful amount of interest allowed by state or federal
law. Amounts collected in excess of the maximum lawful amount will be applied
first to the unpaid principal balance. Any remainder will be refunded to me

o      Post-Maturity/Default Interest Rate.

 

 

 

o   Compounding. This Modification provides for the compounding of interest.

o

PAYMENT MODIFICATION.

 

 

 

 

 

 

o

DRAW PERIOD MODIFICATION.

 

 

 

 

 

 

o

FEES AND CHARGES MODIFICATION.

 

 

ADDITIONAL TERMS.

 

The maturity date shall change from 4/22/2009 to 3/13/2010

 

The Agreement Governing Extensions of Credit dated 3/21/2008 will be replaced
with the Agreement Governing Extensions of Credit dated 3/13/2009.

 

CONTINUATION OF TERMS. Except as specifically amended in this Modification, all
terms of the Prior Obligation remain in effect.

 

INTERPRETATION. whenever used, the singular includes  the plural and the plural
includes the singular The Section headings are for convenience only and are not
to be used to interpret or define the terms of this Modification.

 

VT only o NOTICE TO BORROWER: THIS IS A DEMAND NOTE AND SO MAY BE COLLECTED BY
THE LENDER AT ANY TIME. A NEW NOTE MUTUALLY AGREED UPON AND SUBSEQUENTLY ISSUED
MAY CARRY A HIGHER OR LOWER RATE OF INTEREST.

 

x  ORAL AGREEMENTS OR COMMITMENTS TO LOAN MONEY, EXTEND CREDIT OR TO FORBEAR
FROM ENFORCING REPAYMENT OF A DEBT INCLUDING PROMISES TO EXTEND OR RENEW SUCH
DEBT ARE NOT ENFORCEABLE, REGARDLESS OF THE LEGAL THEORY UPON WHICH IT IS BASED
THAT IS IN ANY WAY RELATED TO THE CREDIT AGREEMENT. TO PROTECT YOU
(BORROWER/DEBTOR) AND US (LENDER/SECURED PARTY) FROM MISUNDERSTANDING OR
DISAPPOINTMENT, ANY AGREEMENTS WE REACH COVERING SUCH MATTERS ARE CONTAINED IN
THIS WRITING, WHICH IS THE COMPLETE AND EXCLUSIVE STATEMENT OF THE AGREEMENT
BETWEEN US, EXCEPT AS WE MAY LATER AGREE IN WRITING TO MODIFY IT. BY SIGNING
THIS MODIFICATION, THE PARTIES AFFIRM THAT NO UNWRITTEN ORAL AGREEMENT EXISTS
BETWEEN THEM.

 

SIGNATURES. By signing under seal, Borrower agrees to the terms contained in
this Note. Borrower also acknowledges receipt of a copy of this Note.

 

BORROWER:

 

Tower Tech Systems Inc.

 

 

Entity Name

 

 

 

 

 

/s/ Steven A. Huntington

3/13/09

(Seal)

 

 

 

(Seal)

Signature

Steven A. Huntington,

Date

 

 

Signature

Date

 

 

VP Finance and Treasurer

 

 

 

 

 

 

 

 

 

 

 

 

(Seal)

 

 

 

(Seal)

Signature

 

Date

 

 

Signature

Date

 

 

LENDER:

 

Investors Community Bank

 

 

Entity Name

 

 

 

 

 

/s/ Robert R. Boerger

3/13/09

(Seal)

 

 

 

(Seal)

Signature

Robert R. Boerger

Date

 

 

Signature

Date

 

 

Senior Commercial Lender

 

 

 

 

 

 

 

 

 

 

 

 

 

COMMERCIAL DEBT MODIFICATION AGREEMENT

 

NOT TO BE USED FOR LOANS SUBJECT TO CONSUMER LENDING LAWS

 

[g45252kqi001.jpg] © 1998, 2001 Bankers Systems, Inc., St. Cloud, MN Form
COMM-DMOD 7/1/2004

 

1

--------------------------------------------------------------------------------
